NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        AUG 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JESSE JAMES HURST,                              No.    15-70033

                Petitioner,                     Agency No. A072-528-470

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2020**


Before: TROTT, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Jesse James Hurst, a native and citizen of Honduras, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, cancellation of removal, and protection under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”).

      Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d

1034, 1039-40 (9th Cir. 2010). We dismiss in part and deny in part the petition for

review.

      In his appeal to the BIA, Hurst did not challenge the IJ’s determinations that

because of his criminal history he is ineligible for asylum, withholding of removal,

and cancellation of removal. We therefore lack jurisdiction to consider those

claims. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      As to Hurst’s claim for CAT protection, substantial evidence supports the

agency’s adverse credibility determination. That evidence includes Hurst’s false

representations during one of his immigration proceedings that he was a citizen of

Mexico. When Hurst made those representations, he had been in the United States

for several years. He was neither in flight from Honduras nor trying to secure his

entry into the United States. Cf. Singh v. Holder, 643 F.3d 1178, 1181 (9th Cir.

2011) (“[A] genuine refugee escaping persecution may lie about his citizenship to

immigration officials in order to flee his place of persecution or secure entry into

the United States,” but when a person otherwise chooses to lie to immigration




                                          2                                    15-70033
authorities, “[t]hat always counts as substantial evidence supporting an adverse

credibility determination.”).

      Hurst’s explanations for those representations and the otherwise inconsistent

claims for relief that he raised over the course of his multiple immigration

proceedings do not compel a contrary conclusion. See Zamanov v. Holder, 649

F.3d 969, 974 (9th Cir. 2011) (“[T]he record does not compel the finding that the

IJ’s unwillingness to believe this explanation . . . was erroneous.”). In the absence

of credible testimony, Hurst failed to establish his eligibility for CAT protection.

See Shrestha, 590 F.3d at 1049.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    15-70033